Citation Nr: 0617784	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  03-17 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable evaluation for the residuals of 
genital herpes simples/chalmydia trachomitis, formerly 
categorizes as a "skin rash" or "intertigo".  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from May 1987 to February 
1995.  He also had ACDUTRA service from July 1986 to October 
1986, and eleven months and eleven days of inactive duty 
service.  

This appeal arises from a January 2003 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied the veteran's claim 
seeking entitlement to a compensable evaluation for the 
residuals of a sexually transmitted disease (SDT) (genital 
herpes and chalmydia) and entitlement to service connection 
for a lower back disability.  

In May 2005, the Board of Veterans' Appeals (Board) issued a 
Decision/Remand.  That action denied the veteran's request 
for service connection.  However, the action also returned 
the claim to the RO via the Appeals Management Center (AMC) 
for the purpose of obtaining additional medical evidence with 
respect to the increased rating issue.  The claim has since 
been returned to the Board for review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran's medical treatment records are negative for 
any treatment for his SDTs.  Moreover, the veteran has not 
suggested that he is suffering from any symptoms and 
manifestations that may be attributed to genital herpes 
simplex or chalmydia trachomitis.  




CONCLUSION OF LAW

The criteria for a compensable evaluation for the residuals 
of genital herpes simplex and/or chalmydia trachomitis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7800 - 7806 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1) (2005).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  .  

VA satisfied its duty to notify by means of a September 2002 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
It is noted that a second VCAA letter was sent to the veteran 
by the AMC in June 2005.  The initial letter informed the 
appellant of what evidence was required to substantiate his 
claim and of his, and VA's, respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ (and 
subsequently the AMC).  

The Board further notes that the veteran was notified of the 
information necessary to substantiate his claim by means of 
the discussions in the original rating decision, the 
statements of the case (SOCs), the supplemental statement of 
the case (SSOC), and the Board's Decision/Remand of May 2005.  
Specifically, in those documents, the appellant has been told 
that he needed to submit evidence supporting his assertions 
that his condition should be assigned a compensable 
evaluation.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, which spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  The VA informed 
the appellant that it would request records and other 
evidence, but that it was the appellant's responsibility to 
ensure that the VA received the records.  The veteran was 
told that he should inform the VA of any additional records 
or evidence necessary for his claim.  The Board would add 
that the veteran's accredited representative has also been 
informed of the information needed to support the veteran's 
contentions.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects that during the 
course of the appeal, the veteran has undergone numerous VA 
medical examinations with respect to any type of SDT (herpes 
and chalmydia), along with dermatological condition.  All of 
these have been accomplished in order to determine whether 
the veteran should be granted a compensable rating.  Given 
the foregoing, the Board finds that the VA has substantially 
complied with the duty to obtain the requisite medical 
information necessary to make a decision on the veteran's 
claim.

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the RO 
obtained the veteran's available medical treatment records, 
and they have been included in the claims folder.  Moreover, 
the veteran was given the opportunity to present evidence and 
testimony before an RO hearing officer and the Board.  The 
veteran was given notice that the VA would help him obtain 
evidence but that it was up to the veteran to inform the VA 
of that evidence.  It seems clear that the VA has given the 
veteran every opportunity to express his opinion with respect 
to his claims, the VA has obtained all known documents that 
would substantiate the veteran's assertions; and, the veteran 
has undergone medical examinations so that the VA would have 
a complete picture of the disability at issue.  

Given the foregoing, the Board finds that the AMC has 
substantially complied with the Board's most recent 
development instructions in the Board's Remand.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where the 
Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased evaluation, but he 
was not provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  Despite the inadequate notice provided to the 
veteran on this latter element, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim, any questions as to the appropriate effective date to 
be assigned are rendered moot.  To explain it a different 
way, notice as to the assignment of an effective date is not 
required because the claim for an increased evaluation is 
being denied at this time and no effective date is being set.  
Hence, the veteran is not prejudiced by the lack of this 
element of notice.    

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing increased evaluations.  He has, by information 
letters, rating decisions, SOCs, an SSOC, and the Board's 
previous action, been advised of the evidence considered in 
connection with his appeal and what information VA and the 
veteran would provide.  He has been told what the VA would do 
to assist him with his claim and the VA has obtained all 
documents it has notice thereof that would assist in the 
adjudication of the veteran's claim.  Thus, the Board finds 
that there has been no prejudice to the veteran that would 
warrant further notification or development.  As such, the 
veteran's procedural rights have not been abridged, and the 
Board will proceed with appellate review.  Bernard, 4 Vet. 
App. at 393.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R., Part 4 (2005).  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. § 4.1 (2005) requires that each disability be viewed 
in relation to its history and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2005) requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 (2005) provides that, where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims, hereinafter the Court, has 
held that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2005).  With respect to the issue before the 
Board, the appeal does not stem for a disagreement with an 
evaluation assigned in connection with the original grant of 
service connection, and as such, the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are not for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

Service connection was granted for a "skin disorder" in 
June 1997; a noncompensable evaluation was assigned by 
analogy in accordance with 38 C.F.R. Part 4, Diagnostic Codes 
7899-7806 (1996).  A further review of the medical records 
indicates that the actual disability for which benefits was 
granted was for the residuals of genital herpes simplex and 
chalmydia trachomitis.  The noncompensable evaluation has 
been in effect since then.  When a veteran has been diagnosed 
as having a specific condition and the diagnosed condition is 
not listed in the VA Schedule for Rating Disabilities (Rating 
Schedule), the diagnosed condition will be evaluated by 
analogy to a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2005).

When eczema is manifested by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or is exceptionally repugnant, a 50 percent 
evaluation is assigned.  If there is constant exudation or 
itching, extensive lesions, or marked disfigurement, a 30 
percent evaluation is assigned.  With exfoliation, exudation 
or itching, if involving an exposed surface or extensive 
area, eczema is assigned a 10 percent evaluation.  When 
eczema has slight, if any, exfoliation, exudation or itching, 
if on a nonexposed surface or small area, a noncompensable 
evaluation is assigned.  38 C.F.R. Part 4, Diagnostic Code 
7806 (2002).

There is also a note at the bottom of 38 C.F.R. § 4.118 
(2002) which indicates:

NOTE: The most repugnant conditions may 
be submitted for central office rating 
with several unretouched photographs. 
Total disability ratings may be assigned 
without reference to Central Office in 
the most severe cases of pemphigus and 
dermatitis exfoliativa with 
constitutional symptoms.

During the pendency of the veteran's appeal, VA's Rating 
Schedule was amended.  By regulatory amendment, effective 
July 31, 2002, changes were made to the schedular criteria 
for evaluating skin disabilities, as set forth in 38 C.F.R. 
§§ 4.118 (2001).  See 67 Fed. Reg. 49596- 49599 (2002).  The 
veteran is entitled to the application of the version of the 
regulation that is more favorable to him from the effective 
date of the new criteria, but only the former criteria are to 
be applied for the period prior to the effective date of the 
new criteria.  VAOPGCPREC 3-2000 (April 10, 2000), published 
at 65 Fed. Reg. 33,422 (2000).  In pertinent part, these new 
regulations are not so different from the old as to require 
special development to prevent prejudice to the veteran.

Under the new criteria, a noncompensable rating will be 
assigned if less than 5 percent of the body or exposed areas 
affected, and, no more than topical therapy required during 
the past 12 month period.  A 10 percent evaluation may be 
assigned for psoriasis with at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.

A 30 percent evaluation may be assigned with 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 12-
month period.   A 60 percent evaluation may be assigned with 
more than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  38 C.F.R. Part 4, Diagnostic Code 7806 (2005).

Disabilities under this rating code may be alternatively 
rated as disfigurement of the head, face or neck (38 C.F.R. 
Part 4, Diagnostic Code 7800 (2005)) or scars (38 C.F.R. Part 
4, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2005)) 
depending upon the predominant disability.  

The veteran contends, in essence, that he experiences 
blistering, irritation, and itching.  To support his 
assertions, he has proffered statements from his mother.  
However, it must be noted that the areas affected mentioned 
by both individuals do not concern the groin area or the 
penis.  They describe body areas that service connection has 
not been granted therefor.

The post-service medical evidence shows that over the years 
that veteran has been seen on one occasion for complaints 
involving his groin.  This occurred in July 2004.  The 
examiner noted that the veteran's penile shaft had "healing 
erosion on the dorsal surface".  However, chalmydia was not 
diagnosed and there was no mention of an outbreak of genital 
herpes.  There is an extensive amount of medical treatment 
records covering the appeal period.  Yet, except for the July 
2004 notation, the veteran received no treatment for any skin 
condition of the genital/groin area.  Additionally, none of 
the records suggest or insinuate that the veteran suffered 
from an active case of genital herpes simplex or chalmydia.  
It is further noted that none of the records suggest, 
indicate, or insinuate that the veteran's groin/genital area 
is scaling, blistering, abscessed, or productive of flaking 
skin.  Also, he has not received topical medications for the 
groin and none of the examiners have indicated that the 
veteran's groin/genital area was marked by scars of any sort 
as a result of the SDTs.  

At no time during the appeal period in question, has there 
been objective evidence that the veteran's disability has 
produced symptoms and manifestations that would entitle him 
to a compensable evaluation under either of the old or new 
regulations.  In determining that an increased rating is not 
warranted, the Board has been mindful of the benefit-of-the-
doubt doctrine.  But since, for the reasons stated, the 
preponderance of the evidence is against the claim, the 
doctrine does not apply.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2005); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected disability, as to render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2005) are not met.


ORDER

Entitlement to a compensable evaluation for the residuals of 
genital herpes simples/chalmydia trachomitis, formerly 
categorizes as a "skin rash" or "intertigo", is denied. 



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


